Matter of Tarshis (2014 NY Slip Op 05794)
Matter of Tarshis
2014 NY Slip Op 05794
Decided on August 13, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SHERI S. ROMAN, JJ.


2014-04456

[*1]In the Matter of Steven L. Tarshis, admitted as Stephen Louis Tarshis, an attorney and counselor- at-law, resignor. (Attorney Registration No. 1055375) 
Resignation tendered pursuant to 22 NYCRR 691.9 by Steven L. Tarshis, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 26, 1972, under the name Steven Louis Tarshis.
Gary L. Casella, White Plains, N.Y. (Anthony R. Wynne of counsel), for Grievance Committee for the Ninth Judicial District.
Richard M. Maltz, PLLC, New York, N.Y. for resignor.
PER CURIAM.


OPINION & ORDER
Steven L. Tarshis, hereinafter the resignor, has submitted an affidavit dated April 15, 2014, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9). Mr. Tarshis was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 26, 1972, under the name Steven Louis Tarshis.
Mr. Tarshis acknowledges that he is the subject of an investigation into his professional misconduct, wherein it is alleged, inter alia, that he misappropriated client funds. He acknowledges that he could not successfully defend himself on the merits against charges predicated upon the foregoing.
Mr. Tarshis avers that his resignation is freely and voluntarily rendered, and that he is not being subjected to coercion or duress by anyone. He has discussed his decision to resign with his attorney, Richard M. Maltz, Esq., as well as other persons whose advice and counsel he respects, and is fully aware of the implications of submitting his resignation, including the fact that he is barred from applying for reinstatement for a minimum period of seven years.
Mr. Tarshis's resignation is submitted subject to any application that may be made by the Grievance Committee for the Ninth Judicial District for an order directing that he make restitution, and that he reimburse the Lawyers' Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a)(a). He acknowledges the continuing jurisdiction of the Appellate Division, Second Judicial Department, to make such an order, which may be entered as a civil judgment against him, pursuant to Judiciary Law § 90(6-a)(d). He specifically waives the opportunity afforded by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
Mr. Tarshis further acknowledges and agrees that, pending issuance of an order accepting his resignation, he cannot take on any new clients or accept any retainers for future legal [*2]services to be rendered, and that there will be no transactional activity in any fiduciary account to which he has access, other than for the payment of funds held on behalf of clients or others entitled to receive them.
The Grievance Committee recommends that Mr. Tarshis's proffered resignation be accepted.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Mr. Tarshis is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, SKELOS and ROMAN, JJ.,concur.
ORDERED that the resignation of Steven L. Tarshis, admitted as Steven Louis Tarshis, is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Steven L. Tarshis, admitted as Steven Louis Tarshis, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Steven L. Tarshis, admitted as Steven Louis Tarshis, shall promptly comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Steven L. Tarshis, admitted as Steven Louis Tarshis, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Steven L. Tarshis, admitted as Steven Louis Tarshis, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court